                        Case 3:20-cv-00016-DHB-BKE Document 13 Filed 07/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  DANIEL ALEXANDER CADLE,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 320-016

                  WARDEN VANCE LAUGHLIN; SCO
                  MATTHEW BRILEY; and A/W
                  HAMILTON,

                            Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's of July 23, 2020, the Report and Recommendation of

                    the Magistrate Judge is ADOPTED as the opinion of the Court. Plaintiff's complaint is

                    DISMISSED for failure to state a claim upon which relief may be granted, and this civil

                    action stands CLOSED.




            07/23/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
